                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


TONYA TAYLOR,                                   )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )   CIVIL ACTION
                                                )   FILE NO6:19-cv-00067-RSB-CLR
WAL-MART STORES EAST, LP and                    )
WALMART INC.,                                   )
                                                )
       Defendants.                              )

                             ORDER TRANSFERRING VENUE

       This matter coming to be heard upon the parties’ Consent Motion to Transfer Venue,

pursuant to 28 U.S.C. §1404(a) and 28 U.S.C. § 1406(a), and for good cause shown, this matter

is hereby transferred from the United States District Court for the Southern District of Georgia,

Statesboro Division, to the United States District Court for the Southern District of Georgia,

Augusta Division.



       SO ORDERED, this 4th day of October, 2019.



                                            ___________________________________
                                            __________________________     _____
                                            United
                                               i ed States
                                            Unit     t tees Magistrate Judge
                                                    Sta
                                                     ta                 Jud
                                                                         udge
                                                                         ud
                                            For
                                            F the
                                                th SSouthern
                                                         th   District
                                                              Di  t i t off G
                                                                            Georgia
